DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on August 01, 2022
Claims 1-12 are under examination.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AlA 35 U.S.C. 103(a)which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes et al. (US 2019/0274070 A1) in view of Alvarez Dominguez et al. (USP: 2020/0288212 ).

As per Claim 1 Hughes teaches a control apparatus in a mobile communication system including a terminal apparatus and a server, the control apparatus comprising (Paragraph 032, 0033 includes computers 140 The central location 120 in exemplary system 100 includes central servers 170): 
 one or more memories storing instructions(Paragraph 0046 The database 350 comprises hardware and/or software elements configured to store data in an organized format to allow the processor 310 to create, modify, and retrieve the data), and one or more processors configured to execute the instructions to:  control a  data communication between with the terminal apparatus and the server via a mobile access (Paragraph 0012, 0058, 0064 a second control means that controls a data communication from the terminal apparatus via the access line selected based on the determining means. control all WAN traffic for the organization Software defined WAN (SD-WAN) overlay networks can be created independently from the physical network, and from each other ) and a non-mobile access measure a round trip time of a session for the mobile access and the non- mobile access respectively based on data transmission (Paragraph 0004, 0145 the Ping measurement results show that the round trip time (RTT) of the mobile line is of a higher quality (RTT is shorter) than the MPLS line, a decision may be made to offload to the mobile line) and reception between the terminal apparatus and the control apparatus (Paragraph 0035 -0038 MPLS line is a line that provides high quality communication due to a difference in transmission media (physical line type such as optical fiber and radio waves) and an SLA (Service Level Agreement) contract.); and
 select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal.
Hughes may not explicitly disclose select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal.
Alvarez discloses select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal. (Paragraph 0022, 0053, 119-127 See Fig. 4 FIG. 4 disclosed with the difference that the user equipment itself is multipath enabled a multipath environment in which the path selected for transmitting a video is adapted based on the estimated size of the video segments. Select the best leg based on link behavior and characteristics (e.g. RTT, Packet loss). The home client  can be a mobile client/mobile entity or a fixed computing entity such as a desktop computer. Receives traffic over multipath and sends the traffic towards internet server 20 using TCP. Using DPI containing Application data, DPI (Deep Packet Inspection) capabilities, HAG 100 knows the type of services that end user requests. In step S116, internet server 20 sends the content using TCP. HAG 100 asks Policy server 200 which path should be used. Policy server 200, in this example, replies stating that the path is DSL, using TCP multipath, HAG 100 sends the content towards HCPE. HCPE 10 receives the traffic via DSL using TCP multipath and sends towards the mobile via TCP. Internet Server 20 keeps on sending traffic to HAG, policy server 200 indicates that LTE multipath TCP should be opened in the downlink direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal. as taught by Moon for reliability, to ensure that the traffic via DSL and LTE using TCP multipath and sends towards the mobile via TCP (See Alvarez Paragraph 0145). 

As per Claim 2 Hughes - Alvarez teaches the control apparatus according to claim 1, wherein the round trip time is measured based on a Ping measurement (Paragraph 0145 Ping measurements may be performed from the gateway 20 at each location to the destination server through the MPLS line and the mobile line, respectively).

As per Claim 3  Hughes  teaches a control method for a control apparatus in a mobile communication system including a terminal apparatus and a server, the control method comprising(Paragraph 032, 0033 includes computers 140 The central location 120 in exemplary system 100 includes central servers 170): controlling data communication with between the terminal apparatus and the server via a mobile access (Paragraph 0012, 0058, 0064 a second control means that controls a data communication from the terminal apparatus via the access line selected based on the determining means. control all WAN traffic for the organization Software defined WAN (SD-WAN) overlay networks can be created independently from the physical network, and from each other ) and a non-mobile access not using measuring a round trip time of a session for the mobile access and the non-mobile access respectively based on data transmission (Paragraph 0004, 0145 the Ping measurement results show that the round trip time (RTT) of the mobile line is of a higher quality (RTT is shorter) than the MPLS line, a decision may be made to offload to the mobile line) and reception between the terminal apparatus and the control apparatus(Paragraph 0035 -0038 MPLS line is a line that provides high quality communication due to a difference in transmission media (physical line type such as optical fiber and radio waves) and an SLA (Service Level Agreement) contract.); 
Hughes may not explicitly disclose selecting one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol (IP)-5 tuple.
Alvarez discloses selecting one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol (IP)-5 tuple. (Paragraph 0022, 0053, 119-127 See Fig. 4 FIG. 4 disclosed with the difference that the user equipment itself is multipath enabled a multipath environment in which the path selected for transmitting a video is adapted based on the estimated size of the video segments. Select the best leg based on link behavior and characteristics (e.g. RTT, Packet loss). The home client  can be a mobile client/mobile entity or a fixed computing entity such as a desktop computer. Receives traffic over multipath and sends the traffic towards internet server 20 using TCP. Using DPI containing Application data, DPI (Deep Packet Inspection) capabilities, HAG 100 knows the type of services that end user requests. In step S116, internet server 20 sends the content using TCP. HAG 100 asks Policy server 200 which path should be used. Policy server 200, in this example, replies stating that the path is DSL, using TCP multipath, HAG 100 sends the content towards HCPE. HCPE 10 receives the traffic via DSL using TCP multipath and sends towards the mobile via TCP. Internet Server 20 keeps on sending traffic to HAG, policy server 200 indicates that LTE multipath TCP should be opened in the downlink direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal. as taught by Moon for reliability, to ensure that the traffic via DSL and LTE using TCP multipath and sends towards the mobile via TCP (See Alvarez Paragraph 0145). 

As per Claim 4 Hughes - Alvarez teaches the control apparatus according to claim 3, wherein the round trip time is measured based on a Ping measurement (Paragraph 0145 Ping measurements may be performed from the gateway 20 at each location to the destination server through the MPLS line and the mobile line, respectively).


As per Claim 5 Hughes teaches a terminal apparatus in a mobile communication system including a control apparatus and a server, the terminal apparatus comprising(Paragraph 032, 0033 includes computers 140 The central location 120 in exemplary system 100 includes central servers 170): one or more memories storing instructions (Paragraph 0046 The database 350 comprises hardware and/or software elements configured to store data in an organized format to allow the processor 310 to create, modify, and retrieve the data), and one or more processors configured to execute the instructions to:  measure a round trip time of a session for the  a mobile access (Paragraph 0012, 0058, 0064 a second control means that controls a data communication from the terminal apparatus via the access line selected based on the determining means. control all WAN traffic for the organization Software defined WAN (SD-WAN) overlay networks can be created independently from the physical network, and from each other ) and the a non-mobile access respectively based on data transmission (Paragraph 0004, 0145 the Ping measurement results show that the round trip time (RTT) of the mobile line is of a higher quality (RTT is shorter) than the MPLS line, a decision may be made to offload to the mobile line) and reception between the terminal apparatus and the control apparatus (Paragraph 0035 -0038 MPLS line is a line that provides high quality communication due to a difference in transmission media (physical line type such as optical fiber and radio waves) and an SLA (Service Level Agreement) contract.), 
Hughes may not explicitly disclose perform a data communication with the server  via the one of the mobile access or the non-mobile access that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple.
Alvarez discloses perform a data communication with the server  via the one of the mobile access or the non-mobile access that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple. (Paragraph 0022, 0053, 119-127 See Fig. 4 FIG. 4 disclosed with the difference that the user equipment itself is multipath enabled a multipath environment in which the path selected for transmitting a video is adapted based on the estimated size of the video segments. Select the best leg based on link behavior and characteristics (e.g. RTT, Packet loss). The home client  can be a mobile client/mobile entity or a fixed computing entity such as a desktop computer. Receives traffic over multipath and sends the traffic towards internet server 20 using TCP. Using DPI containing Application data, DPI (Deep Packet Inspection) capabilities, HAG 100 knows the type of services that end user requests. In step S116, internet server 20 sends the content using TCP. HAG 100 asks Policy server 200 which path should be used. Policy server 200, in this example, replies stating that the path is DSL, using TCP multipath, HAG 100 sends the content towards HCPE. HCPE 10 receives the traffic via DSL using TCP multipath and sends towards the mobile via TCP. Internet Server 20 keeps on sending traffic to HAG, policy server 200 indicates that LTE multipath TCP should be opened in the downlink direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal. as taught by Moon for reliability, to ensure that the traffic via DSL and LTE using TCP multipath and sends towards the mobile via TCP (See Alvarez Paragraph 0145). 


As per Claim 6 Hughes - Alvarez teaches the terminal apparatus according to claim 5, wherein the round trip time is measured based on a Ping measurement (Paragraph 0145 Ping measurements may be performed from the gateway 20 at each location to the destination server through the MPLS line and the mobile line, respectively).

As per Claim 7 Hughes teaches a communication method for a terminal apparatus in a communicating system including a control apparatus and a server, the communication method comprising (Paragraph 032, 0033 includes computers 140 The central location 120 in exemplary system 100 includes central servers 170): measuring a round trip time of a session for the  a mobile access and  a non- mobile access  respectively based on data transmission and reception between the terminal apparatus and the control apparatus (Paragraph 0035 -0038 MPLS line is a line that provides high quality communication due to a difference in transmission media (physical line type such as optical fiber and radio waves) and an SLA (Service Level Agreement) contract.); and performing a data communication with the server via one of the mobile access or the non-mobile access (Paragraph 0012, 0058, 0064 a second control means that controls a data communication from the terminal apparatus via the access line selected based on the determining means. control all WAN traffic for the organization Software defined WAN (SD-WAN) overlay networks can be created independently from the physical network, and from each other ) that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple control.
Hughes may not explicitly disclose that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple control.
Alvarez discloses that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple control. (Paragraph 0022, 0053, 119-127 See Fig. 4 FIG. 4 disclosed with the difference that the user equipment itself is multipath enabled a multipath environment in which the path selected for transmitting a video is adapted based on the estimated size of the video segments. Select the best leg based on link behavior and characteristics (e.g. RTT, Packet loss). The home client  can be a mobile client/mobile entity or a fixed computing entity such as a desktop computer. Receives traffic over multipath and sends the traffic towards internet server 20 using TCP. Using DPI containing Application data, DPI (Deep Packet Inspection) capabilities, HAG 100 knows the type of services that end user requests. In step S116, internet server 20 sends the content using TCP. HAG 100 asks Policy server 200 which path should be used. Policy server 200, in this example, replies stating that the path is DSL, using TCP multipath, HAG 100 sends the content towards HCPE. HCPE 10 receives the traffic via DSL using TCP multipath and sends towards the mobile via TCP. Internet Server 20 keeps on sending traffic to HAG, policy server 200 indicates that LTE multipath TCP should be opened in the downlink direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal. as taught by Moon for reliability, to ensure that the traffic via DSL and LTE using TCP multipath and sends towards the mobile via TCP (See Alvarez Paragraph 0145). 

As per Claim 8 Hughes - Alvarez teaches the communication method according to claim 7, wherein the round trip time is measured based on a Ping measurement (Paragraph 0145 Ping measurements may be performed from the gateway 20 at each location to the destination server through the MPLS line and the mobile line, respectively).

As per Claim 9 Hughes - Alvarez teaches the control apparatus according to claim 1, wherein the one or more processors is further configured to execute the instructions to select one of the mobile access or the non-mobile access based on an application type (Paragraph 0131 a user in determining which path, tunnel, link or mechanism to use for transferring each particular type of data based on the business intent of the user. ).

As per Claim 10 Hughes - Alvarez teaches the control method according to claim 3, further comprising: selecting one of the mobile access or the non-mobile access based on an application type(Paragraph 0131 a user in determining which path, tunnel, link or mechanism to use for transferring each particular type of data based on the business intent of the user. )..

As per Claim 11 Hughes - Alvarez teaches the control apparatus according to claim 1, wherein the one or more processors is further configured to execute the instructions to offload one or more first data flows, among a plurality of flows available for the data communication, based on the IP-5tuple (Paragraph 0015, 0049  FIG. 4 illustrates an exemplary implementation of data packet transfer over a network using quality of service using multiple flows).
Hughes may not explicitly disclose perform a data communication with the server  via the one of the mobile access or the non-mobile access that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple.
Alvarez discloses perform a data communication with the server  via the one of the mobile access or the non-mobile access that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple. (Paragraph 0022, 0053, 119-127 See Fig. 4 FIG. 4 disclosed with the difference that the user equipment itself is multipath enabled a multipath environment in which the path selected for transmitting a video is adapted based on the estimated size of the video segments. Select the best leg based on link behavior and characteristics (e.g. RTT, Packet loss). The home client  can be a mobile client/mobile entity or a fixed computing entity such as a desktop computer. Receives traffic over multipath and sends the traffic towards internet server 20 using TCP. Using DPI containing Application data, DPI (Deep Packet Inspection) capabilities, HAG 100 knows the type of services that end user requests. In step S116, internet server 20 sends the content using TCP. HAG 100 asks Policy server 200 which path should be used. Policy server 200, in this example, replies stating that the path is DSL, using TCP multipath, HAG 100 sends the content towards HCPE. HCPE 10 receives the traffic via DSL using TCP multipath and sends towards the mobile via TCP. Internet Server 20 keeps on sending traffic to HAG, policy server 200 indicates that LTE multipath TCP should be opened in the downlink direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal. as taught by Moon for reliability, to ensure that the traffic via DSL and LTE using TCP multipath and sends towards the mobile via TCP (See Alvarez Paragraph 0145). 


As per Claim 12 Hughes - Alvarez teaches the control apparatus according to claim 11, wherein the one or more processors is further configured to execute the instructions to generate, based on the IP-Stuple, new processing rules corresponding to a second data flow, different from the one or more first flows that are offloaded  (Paragraph 0015, 0049  FIG. 4 illustrates an exemplary implementation of data packet transfer over a network using quality of service using multiple flows).
Hughes may not explicitly disclose perform a data communication with the server  via the one of the mobile access or the non-mobile access that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple.
Alvarez discloses perform a data communication with the server  via the one of the mobile access or the non-mobile access that is selected by the control apparatus based on the round trip time and an Internet Protocol (IP)-5tuple. (Paragraph 0022, 0053, 119-127 See Fig. 4 FIG. 4 disclosed with the difference that the user equipment itself is multipath enabled a multipath environment in which the path selected for transmitting a video is adapted based on the estimated size of the video segments. Select the best leg based on link behavior and characteristics (e.g. RTT, Packet loss). The home client  can be a mobile client/mobile entity or a fixed computing entity such as a desktop computer. Receives traffic over multipath and sends the traffic towards internet server 20 using TCP. Using DPI containing Application data, DPI (Deep Packet Inspection) capabilities, HAG 100 knows the type of services that end user requests. In step S116, internet server 20 sends the content using TCP. HAG 100 asks Policy server 200 which path should be used. Policy server 200, in this example, replies stating that the path is DSL, using TCP multipath, HAG 100 sends the content towards HCPE. HCPE 10 receives the traffic via DSL using TCP multipath and sends towards the mobile via TCP. Internet Server 20 keeps on sending traffic to HAG, policy server 200 indicates that LTE multipath TCP should be opened in the downlink direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to include select one of the mobile access or the non-mobile access based on the round trip time and an Internet Protocol terminal. as taught by Moon for reliability, to ensure that the traffic via DSL and LTE using TCP multipath and sends towards the mobile via TCP (See Alvarez Paragraph 0145). 


Response to Argument(s)
Applicant's argument(s) filed on August 01, 2022  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468